DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], the issued patent number information for application 15/948,384 should be provided.  Appropriate correction is required.
Claim Objections
Claim 30 is objected to because of the following informalities: on line 7 (the last line of the claim), “MOSFET” should be changed to --MOSFET.-- (i.e., a period is needed at the end of the claim).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 and 26 of U.S. Patent No. 10,917,089 (the ‘089 patent, hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same embodiment of the invention.  In particularly, claims 14-20 of the ‘089 patent teaches a MOSFET circuit comprising a first MOSFET, a second MOSFET, a voltage sharing circuit comprising at least two series connected .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 24-26, 28-30, 32-35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakalski et al. (US 2016/0329891).
For claim 21, Figure 5a of Bakalski et al. teaches a MOSFET circuit comprising: a first metal-oxide-semiconductor field-effect transistor (MOSFET) (the bottom MOSFET connected CM(1)) having a gate, a source and a drain; a second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) coupled in series with the first MOSFET, the second MOSFET having a gate, a source and a drain; a voltage sharing circuit (all RDS and CM(1) … CM(n)) coupled between the first MOSFET and the second MOSFET, the voltage sharing circuit all RDS and CM(1) … CM(n)) comprising: a first resistor (the bottom RDS connected with CM(1)); and a second resistor (the next RDS that is connected directly to the bottom RDS) coupled in series with the first resistor; wherein the first and second resistor are positioned 
For claim 22, Figure 5a of Bakalski et al. teaches wherein the voltage sharing circuit (all RDS and CM(1) … CM(n)) further comprises: 2Practitioner's Docket No. 866.0002c lPATENT a first capacitor (the bottom capacitor CM(1)); and a second capacitor (the next capacitor coupled in series and directly to CM(1)) coupled in series with the first capacitor; and wherein the first and second capacitor (the bottom capacitor CM(1) and the next capacitor coupled in series and directly to CM(1)) are positioned between the drain of the first MOSFET (the bottom MOSFET connected CM(1)) and the source of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET).

For claim 25, Figure 5a of Bakalski et al. teaches wherein the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) are coupled to share a voltage of the voltage rail (power voltage RF) with the voltage across each MOSFET less than the voltage of the voltage rail (due to voltage drop across the capacitor and resistor connected in parallel with the respective MOSFET).
For claim 26, Figure 5a of Bakalski et al. teaches wherein the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) are coupled with the voltage across the first MOSFET substantially equal to the voltage across the second MOSFET (see [0040]).
For claim 28, Figure 5a of Bakalski et al. teaches a first gate drive circuit RG2 and Rg1 that coupled to the gate of the bottom MOSFET) coupled between the controller (202) and the gate of the first MOSFET (the bottom MOSFET) to receive the control signal (output of 202) from the controller (202) and operate the first MOSFET (the bottom MOSFET) in response to the received control signal (output of 202); and 3Practitioner's Docket No. 866.0002c lPATENT a second gate drive circuit (the RG1 and capacitor that connected to the gate of the next MOSFET that is directly connected to the bottom MOSFET) coupled between the controller (202) and the gate of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) to receive the control signal (output 
For claim 29, Figure 5a of Bakalski et al. teaches a MOSFET circuit comprising: a first metal-oxide-semiconductor field-effect transistor (MOSFET) (the bottom MOSFET connected CM(1)) having a gate, a source and a drain; a second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) coupled in series with the first MOSFET, the second MOSFET having a gate, a source and a drain; a voltage sharing circuit (all RDS and CM(1) … CM(n)) coupled between the first MOSFET and the second MOSFET, the voltage sharing circuit all RDS and CM(1) … CM(n)) comprising: a first capacitor (the bottom capacitor CM(1)); and a second capacitor (the next capacitor coupled in series and directly to CM(1)) coupled in series with the first capacitor; and wherein the first and second capacitor (the bottom capacitor CM(1) and the next capacitor coupled in series and directly to CM(1)) are positioned between the drain of the first MOSFET (the bottom MOSFET connected CM(1)) and the source of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET); and a controller (202) configured to supply a same control signal (output of 202) to the gate of the first MOSFET (the bottom MOSFET connected CM(1)) and the gate of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) to turn on the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) in response to a drain-source voltage of the first MOSFET (the bottom MOSFET connected CM(1)) and a drain-source voltage of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) being substantially zero prior to turn on (the functional limitation is considered to be met because the claim structures are fully met, see MPEP 2112.01).

For claim 32, Figure 5a of Bakalski et al. teaches a node located between the first capacitor (CM(1)) and the second capacitor (the next capacitor coupled in series and directly to CM(1)) is coupled with a node located between the first MOSFET (the bottom MOSFET connected to CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET).
For claim 33, Figure 5a of Bakalski et al. teaches a power supply (power voltage at RF to ground) having a voltage rail (power at RF) and a reference potential (ground), wherein the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) are coupled between the voltage rail (power voltage at RF) and the reference potential (ground).
For claim 34, Figure 5a of Bakalski et al. teaches wherein the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) are coupled to share a voltage of the voltage rail (power voltage RF) 
For claim 35, Figure 5a of Bakalski et al. teaches wherein the first MOSFET (the bottom MOSFET connected CM(1)) and the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) are coupled with the voltage across the first MOSFET substantially equal to the voltage across the second MOSFET (see [0040]).
For claim 37, Figure 5a of Bakalski et al. teaches a first gate drive circuit RG2 and Rg1 that coupled to the gate of the bottom MOSFET) coupled between the controller (202) and the gate of the first MOSFET (the bottom MOSFET) to receive the control signal (output of 202) from the controller (202) and operate the first MOSFET (the bottom MOSFET) in response to the received control signal (output of 202); and 3Practitioner's Docket No. 866.0002c lPATENT a second gate drive circuit (the RG1 and capacitor that connected to the gate of the next MOSFET that is directly connected to the bottom MOSFET) coupled between the controller (202) and the gate of the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) to receive the control signal (output of 202) from the controller (202) and operate the second MOSFET (the MOSFET that is directly connected to the bottom MOSFET) in response to the received control signal (output of 202).
Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (USP 9,595,950).
For claim 38, A MOSFET circuit comprising: a first metal-oxide-semiconductor field-effect transistor (MOSFET)  (20) having a gate, a source and a drain; a second MOSFET (19) coupled in series with the first MOSFET (20), the second MOSFET (19) having a gate, a source and a drain; a controller (whichever circuitry/controller that generates signal to node 11) configured to supply a same control signal (signal at node 11) to the gate of the first MOSFET .
Allowable Subject Matter
Claims 23, 27, 31, 36, 39, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 


							/Long Nguyen/
Primary Examiner
Art Unit 2842